Citation Nr: 1815766	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C. § 1318 (2012).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.  He died in November 2010. The Appellant was the Veteran's surviving spouse at the time of his death. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Agency of Original Jurisdiction (AOJ) for the Appellant's claims is the RO in St. Louis, Missouri.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) via videoconference during an October 2017 Board hearing.  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  The Veteran's immediate cause of death was colon cancer with metastases with renal failure and cerebral vascular disease significantly contributing to his death.  

2.  The Veteran's residuals of a fracture compression of the T-12 spinal segment was the only service-connected disability during his lifetime.  

3.  The Veteran's service-connected residuals of a fracture compression of the T-12 spinal segment did not cause or contribute substantially or materially to his death.

4.  The Veteran was not exposed to ionizing radiation or herbicide agents, including Agent Orange, during his active duty service.  

5.  The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred approximately 50 years after his separation from active duty service, and he was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1310, 1311 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2017).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318; 38 C.F.R. § 3.22 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  During the October 2017 Board hearing, the Appellant's representative contended that VA failed to obtain the Veteran's service treatment records.  However, the Board notes that the claims file contains the Veteran's service treatment and personnel records, and VA and private medical records.  The Appellant has not identified any outstanding records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

Service Connection for the Cause of the Veteran's Death

The Appellant filed a claim in December 2012 seeking entitlement to service connection for the cause of the Veteran's death.  Specifically, in multiple statements throughout the appeal, including in January 2013, she contended that the Veteran's service-connected back disability of a fracture compression of the T-12 spinal segment caused or substantially contributed to his death because the Veteran was "deformed" at the time of his death, which caused his cerebral vascular disease, and this disability put pressure on his kidneys, which caused his renal failure.  Additionally, during the October 2017 Board hearing, the Appellant and her representative testified that the Veteran's colon cancer was caused by in-service exposure to herbicide agents, including Agent Orange, and ionizing radiation.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

As a general matter, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents, including Agent Orange, and exposure to certain types of radiation while in service.  See 38 C.F.R. § 3.309(d), (e).  Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

The Veteran's death certificate showed that he died in November 2010.  The immediate cause of death was colon cancer with metastases, with renal failure and cerebral vascular disease significantly contributing to his death.  At the time of the Veteran's death, only his residuals of a fracture compression of the T-12 spinal segment was service connected, at a rate of 10 percent disabling.  Thus, the questions to be answered are whether the Veteran developed colon cancer with metastases, renal failure, or cerebral vascular disease during service, and whether these disorders were causally or otherwise related to his active duty service. 

As indicated by many VA and private medical treatment records from 2010, the Veteran developed colon cancer, renal failure, and cerebral vascular disease many years after separation from active duty service.  In fact, the medical evidence does not show that these disorders developed prior to 2010.  Additionally, the Veteran's service treatment records are silent for complaints of or treatment for these disorders.  The April 1959 service separation examination shows that the Veteran's vascular, rectal and anal, and genitourinary systems were all normal, and the Veteran denied ever having any symptoms of rupture, piles or rectal disease, tumor, growth, cyst, or cancer, frequent or painful urination, kidney stone or blood in urine, or sugar or albumin in urine in his separation report of medical history.  Thus, given the Veteran's denials of these symptoms in service, and the approximately 50-year time gap between separation from active duty service and the development of colon cancer with metastases, renal failure, and cerebral vascular disease, the Board finds that the Veteran did not develop these disorders during active duty service or within one year of separation from active duty service.  

However, the Appellant contended throughout the appeal that the Veteran's service-connected residuals of a fracture compression of the T-12 spinal segment caused or substantially or materially contributed to the Veteran's death.  The Board acknowledges the Appellant's contentions that the Veteran's death was caused from deformity due to his service-connected residuals of a fracture of the T-12 spinal segment.  The Appellant is competent to report symptoms that she perceived through her own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she and her representative are not competent to offer an opinion as to the cause of the Veteran's death in this case due to the medical complexity of the matters involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Colon cancer with metastases, renal failure, and cerebral vascular disease require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on causation or aggravation.  Thus, the Appellant is not competent to render an opinion or attempt to present lay assertions to establish the causation of the diseases that immediately or significantly contributed to the Veteran's death.  

The October 2014 VA examiner's opinions, which are competent on the issue of causation of medically complicated matters, are of more probative value.  This examiner opined with a very high degree of medical certainty that the Veteran's service-connected residuals of a compression fracture of the T-12 spinal segment, with deformity of his body and the medications he used to treated this disability, did not cause or substantially contribute to the Veteran's death.  The examiner explained that based on the information in the medical literature, a thoracic spine compression fracture and the resulting angulation deformity of the spine, no matter how severe it is, can under no circumstances predispose someone to develop colon cancer.  The examiner based this opinion on the review of all available medical records in the claims file, review of available medical literature, and in keeping with the Appellant's contentions and in accordance with accepted medical principles and treaties.  This examiner's opinions are highly probative evidence regarding the causal connection between the Veteran's one service-connected disability and the cause of his death because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records.  Thus, the Board finds that the Veteran's service-connected residuals of a fracture compression of the T-12 spinal segment did not cause or contribute substantially or materially to his death.

Nonetheless, the Appellant and her representative contended during the October 2017 Board hearing that the Veteran's colon cancer was caused by his exposure to Agent Orange and ionizing radiation while in service.  Specifically, they testified that the Veteran told the Appellant that he was stationed in New York during active duty service.  The representative contended that the Veteran could have come into contact with Agent Orange, which was used and stored at Fort Drum, New York in 1959.  See https://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp#NewYork (noting that thirteen drums were sprayed on 4 square miles from a helicopter spray device at Fort Drum, New York, in 1959).  However, the Veteran's service treatment and personnel records show that he was stationed in New York only from May 7, 1957, to August 7, 1958.  These records indicate that he was stationed at Fort Benning, Georgia in 1959, where herbicide agents, including Agent Orange, were not stored or used at the time.  

Additionally, the Appellant's representative asserted during the October 2017 Board hearing that the Veteran told the Appellant that he was stationed in Las Vegas, Nevada during his active duty service, where he was exposed to ionizing radiation.  They contended that the Veteran's exposure to ionizing radiation in service caused his colon cancer.  However, a thorough review of the Veteran's service treatment and personnel records does not indicate that the Veteran was stationed in Nevada during his active duty service.  As noted above, these records show that he was stationed in New York and Georgia.  Thus, although the Board is very sympathetic to the Appellant's belief that the Veteran's colon cancer was caused by his active duty service, the Board must find that the Veteran was not exposed to ionizing radiation or herbicide agents, including Agent Orange, during his active duty service.  

Therefore, as the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply, and the Appellant's claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under the provisions of 38 U.S.C. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if a veteran's death were service connected where it is shown that a veteran's death was not the result of willful misconduct, and a veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) a veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22(a).

At the time of the Veteran's death, his one service-connected disability of residuals of a fracture compression of the T-12 spinal segment was rated as 10 percent disabling.  The record does not show that he was in receipt of a total service-connected disability rating for 10 years at the time of his death.  His death in November 2010 occurred approximately 50 years after his separation from active duty service in June 1959.  Lastly, the Veteran's service treatment and personnel records do not suggest that he was a former POW.  In fact, his active duty service occurred during peacetime as the wartime period for the Korean conflict ended on January 31, 1955, and the wartime period for the Vietnam era began, at the earliest, on February 28, 1961.  See 38 C.F.R. § 3.2(e), (f) (2017).

Therefore, there is no legal basis for entitlement to DIC under the provisions of 38 U.S.C. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Appellant's claim must be denied as a matter of law.
ORDER

Service connection for the cause of the Veteran's death is denied. 

DIC under the provisions of 38 U.S.C. § 1318 is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


